Citation Nr: 1615235	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-24 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities of the right knee, right ankle, and right foot.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied entitlement to service connection for a back condition, and from a May 2009 rating decision of the VA RO in Oakland, California, which denied entitlement to service connection for a neck condition.  The Oakland VA RO has jurisdiction over both claims.

In May 2015, the Veteran testified at a hearing at the Oakland RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record and reflects that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  A VLJ who chairs a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (citing 38 C.F.R. § 3.103(c)(2)).  Here the VLJ fully explained the issues on appeal during the hearing and suggested evidence that would establish the elements of the Veteran's claims.  By his testimony, the Veteran demonstrated actual knowledge of the criteria necessary to substantiate the claims.

In July 2015, the Board remanded this matter for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the electronic record of VBMS and Virtual VA.



FINDINGS OF FACT

1.  The Veteran's currently diagnosed low back disability was not first manifested during active duty or the first post-service year, has not been medically related to military service; nor has it been caused or aggravated by the service-connected disabilities of the right knee, right ankle, or right foot.

2.  The evidence of record is in equipoise as to whether the Veteran's current neck disability is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2015).

2.  The criteria for entitlement to service connection for a neck disability are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

The Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with a remand order).  In accordance with the Board's remand order of July 2015, VA attempted to obtain any relevant private or VA treatment records not already of record, and the Veteran underwent VA medical examinations of his low back and neck in October 2015.


The Veterans Claims Assistance Act of 2000

Duty to notify

The development of the Veteran's claims has been consistent with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Under the VCAA, VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits and as to any information not previously provided to VA that is necessary to substantiate the claim.  As part of that notice, VA is to specifically inform the claimant of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)).  The record indicates that the Veteran was given the required VCAA notice by letters of December 2007 and February 2009.

Duty to assist

The VCAA also defines the obligations of VA with respect to a duty to assist a claimant in the development of the claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board finds that all available, relevant evidence necessary to decide the issue on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran, post-service VA and private treatment records, service personnel records, and service treatment records.

The Veteran underwent VA medical examinations of his low back and neck in October 2015.  A VA examination or opinion must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2015 examination reports show that the examiner reviewed the Veteran's claims folder, interviewed and examined the Veteran, and evaluated the Veteran's current health condition.  The reports are adequate for evaluation purposes.  See 38 C.F.R. §§ 3.103(c)(2), 4.2 (2015).
 
Legal criteria of service connection, generally

In general, service connection may be granted for an injury or disease suffered or aggravated during active military service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  See 38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted on a secondary basis for a disability that is proximately due to, or aggravated by, a service-connected disability.  See 38 C.F.R. § 3.310(a) (2015); see also Wallin v. West, 11 Vet. App. 509, 512 (1998); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 C.F.R. §§ 3.303(b) (2015).  Arthritis is one of the listed diseases as to which this presumption applies and has a one-year presumptive period.  See 38 U.S.C.A. §§ 1101(3), 1112(a) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).  For the listed chronic conditions, a showing of continuity of symptoms is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

After assembling the evidence, the Board must evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  The determination of whether the requirements of service connection have been met is based on an analysis of the credibility and probative value of all the evidence of record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence as to an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Service connection for a low back disability

Hickson element (1) is met.  Competent evidence of record establishes that the Veteran has a current disability of the low back, namely degenerative disease of the lumbar spine.  See VA examination report of October 2015; VA treatment record of October 2007.  A private treating physician has documented an impression that the Veteran suffers from "lower back pain due to symptomatic spondylolisthesis leading to intermittent radiculitis" and a "sprain/strain of right sacroiliac joint."  See May 2009 private treatment record of Dr. H.S.

The second element of Hickson is also established.  The Veteran was injured as a passenger in an automobile accident in January 1976 during military service in West Germany.  See military personnel record of March 1976, filed with VA in October 2009.  He contends that he had back pain as a result of this accident.  See transcript of May 2015 hearing.  The Veteran is competent to report his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

With respect to Hickson element (3), a preponderance of the evidence is against finding a nexus between the Veteran's current disability and military service, including the motor vehicle accident.  The Veteran maintains that his low back disability was caused by his in-service automobile accident.  See transcript of May 2015 hearing.  He also maintains that it has been aggravated by a need to "favor his right side" in the workplace and to change the way he walks as a result of his service-connected disabilities of the right, lower extremity.  Id.  He states that, when doing repetitive work and lifting as a postal employee, he did not lift properly because of his service-connect right-ankle and right-knee disabilities.  Id.  The Veteran is service-connected for residuals of a right-knee strain, post-traumatic arthritis of the right ankle, and residuals of a right-foot fracture.

The October 2015 VA medical examiner provided a negative nexus opinion, stating, "It is less likely that diagnosis of a low back disability was incurred in or caused by service."  The stated rationale was: "No recorded complaints suggesting back pain or lumbar disease in Current Clinic (CPRS); on-the-job Worker's Comp claim in 2002 when back injured on the job and diagnosis established; advanced degenerative disease in lumbar spine consistent with claim or [sic] "repetitive injury" vs trauma, hence work related back trouble likely existed long before films taken but no evidence of lumbosacral trauma in service."  The VA examiner found the Veteran's current back disability to be less likely than not related to service, including the in-service motor vehicle accident, "as no lumbosacral complaints generated during a time when, if [present] surely X-ray of LS spine would have been ordered -They were not."  See October 2015 VA examination report for back conditions.

Furthermore, any causation or aggravation of the Veteran's back condition by his service-connected disabilities of the right knee, right ankle, or right foot was found to be less likely than not on the basis that "this is anatomically and physiological not possible."  Id.

No contrary, competent nexus opinion is of record.  While treatment records document the Veteran's reports of back pain, no medical opinion of record states that the Veteran's current back disability is related to military service.

A private medical record states that the Veteran's back disability results from a workplace injury of December 2002.  See March 2003 report of Dr. H.S.  It is noted that the Veteran's job "involves a lot of repetitive motion in the spine, and also bending, lifting, twisting, and pivoting on his right leg, contributing to the right adductor muscle sprain" and that "this kind of job can make one prone to have degenerative osteoarthritic changes in the lumbosacral spine."  Id.  The doctor states that "the patient's injury is most likely secondary to degenerative in nature [sic]."  The doctor does not affirm that the Veteran's service-connected disabilities of the right knee, right ankle, or right foot caused or aggravated the Veteran's back injury in the workplace.

Another private treatment record refers to a lower back condition that was "sustained in the workplace."  No mention is made of a need on the part of the Veteran to favor his right side due to service-connected disabilities or that any such favoring caused or aggravated his back condition in the workplace.  The Veteran's report of the automobile accident during service is noted but not linked to the Veteran's current disability.  See October 2007 report of Dr. E.L.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2015).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent when a condition can be identified by a layperson.  Id.

The Veteran is competent to report his symptoms of back pain.  As a layperson, he is not competent to diagnose a complex, non-obvious disability involving the spine.  His statements offered in support of his claim are not competent evidence of a nexus.  The Veteran sincerely believes that his current disability was incurred during military service, and further that service-connected disabilities have served to aggravate it, but such an opinion requires medical training.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau, supra.  This is not a situation in which a directly observable cause and effect relationship is being reported.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Therefore the Board accords greater probative weight to the conclusion of the October 2015 VA medical examiner, who evaluated the Veteran, considered his entire history, and concluded that his current disability is not caused by his in-service back injury and is not caused or aggravated by one or more service-connected disabilities.

Here the examiner found that it is anatomically and physiologically not possible for the Veteran's service-connected knee and ankle disabilities to have caused or aggravated the low back.  The Board may consider only independent medical evidence to support its findings and is not permitted to decide a claim based upon its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here the Board can identify no medical basis in the record for rejecting the VA examiner's opinion as to possible causation on both a direct and secondary basis, as supported by his reasoning and consideration of the record evidence.

The Board also finds that the Veteran's back disability cannot be service-connected on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309 (2015).  The Veteran has been diagnosed with degenerative disc disease.  Arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a), and "arthritis" encompasses degenerative joint disease.  See Dorland's Illustrated Medical Dictionary (32nd Ed. 2012) at 150.  Therefore the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on chronic symptoms in service and continuous symptoms since service must be considered in this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Presumed service connection for a chronic disease is not warranted.  No medical evidence of record indicates a manifestation of arthritis of the low back to a compensable degree during service or during the one-year presumptive period after the Veteran's separation from service.  The Veteran separated from service in October 1976 and was first diagnosed with arthritis of the low back in December 2002.  See March 2003 treatment record of Dr. H. S.

The Board has also considered whether, under 38 C.F.R. § 3.303(b) and Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013), there is evidence of a continuity of symptomatology sufficient to establish a nexus.  The Veteran states that he has experienced back pain continually since the automobile accident.  See May 2015 hearing transcript; June 2009 Form 9 appeal.  The Board finds that the probative value of the Veteran's current statements regarding a continuity of symptoms of arthritis of the lumbar spine since service are outweighed by the remainder of the evidence of record.  There is no showing of the disease of arthritis during service, and, as noted by the October 2015 VA examiner, there is "no evidence of lumbosacral trauma in service."  The "well documented records" associated with the Veteran's in-service motor vehicle accident do not note a lumbar spine injury.  See October 2015 VA examination report.  Moreover, the Veteran's separation examination of September 1976 noted no back issues, and the Veteran was not treated for his back until years following separation.  Thus the Board finds that a preponderance of the evidence is against finding a continuity of symptomatology.  Because a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for a neck disability

The Veteran contends that his current neck condition is related to the motor vehicle accident that occurred in 1976 during his military service.  See transcript of May 2015 Board hearing.  He states that x-rays taken after the accident show "whiplash" and that he injured his neck in the same accident that allegedly injured his back.  Id.

Hickson element (1) is met.  The Veteran has been diagnosed with "degenerative disc disease multi-level cervical and lumbar spine, foraminal stenosis of the cervical spine, and spinal instability."  See October 2007 report of Dr. E.L.

The second element of Hickson, an injury or illness during military service, is also satisfied.  The Veteran was injured in a 1976 automobile accident during military service.  See military personnel record of March 1976, filed with VA in October 2009.  He has contended that he experienced neck pain as a result of the accident.  Records from the accident show that the Veteran's injuries included a laceration on his chin, chipped teeth, and loss of consciousness.  This indicates some level of injury to the head and possibly neck.

There are conflicting medical opinions as to Hickson element (3), a nexus between the Veteran's current disability and his in-service injury.  In support of his claim, the Veteran has submitted a positive nexus opinion by his private treating physician.  See November 2015 report by Dr. H. S.  The doctor noted the circumstances of the Veteran's in-service accident, as reported by the Veteran and as reflected in medical records.  The Veteran was asleep in the back seat of a vehicle that was struck by an Army jeep.  The Veteran's vehicle "rolled 5 times and ended up in the ditch."  The Veteran lost consciousness, and his injuries included injury to the cervical spine, a laceration on the chin, and chipped teeth.  Id.  The doctor concluded: "Looking at the circumstances and cervical spine x-ray report, it is my opinion given medical probability that the patient's cervical condition has risen from this [1976 vehicle accident during service]. . . . I will be asking VAMC to accept the patient's cervical spine as a service connected injury . . .."

Evidence that tends to weigh against the claim is the negative nexus opinion of the examiner who conducted the VA examination of October 2015.  The examiner's rationale noted "no evidence for whiplash or any cervical disease when looked for by exam (X-ray) following motor vehicle crash."

The Board has the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The probative value of a medical statement depends, in part, upon the extent to which it reflects clinical data or a supporting rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board may not make its own medical findings.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Obert v. Brown, 5 Vet. App. 30 (1993).

In the case at hand, the opinion of Dr. H. S. and that of the VA examiner are based upon review of medical records and examination of the Veteran.  Explanations for the opinions were also provided.  In light of the positive and negative nexus opinions of equal probative value, the Board finds that the evidence of record is in equipoise as to whether the Veteran's current neck disability is related to the injury during his period of military service.  Accordingly, the benefit of the doubt rule is for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The third and final Hickson element is satisfied, and entitlement to service connection for a low back disability will be granted.


ORDER

Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities of the right knee, right ankle, and right foot, is denied.

Entitlement to service connection for a neck disability is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


